Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Applicant’s amendment filed May 21, 2021 is acknowledged and has been entered.  Claims 6, 18 and 19 have been cancelled. Claims 1-5, 7, 8, 10, 12, 14, 16, 17 and 20 have been amended.  
Claims 1-5, 7-17 and 20 are pending in the application under consideration.
Applicant’s amendments and arguments have overcome the rejections and objections set forth in the Office Action of December 22, 2020.
Claims 1-5, 7-17 and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHENG LU/Examiner, Art Unit 1642                                                                                                                                                                                                        
/PETER J REDDIG/Primary Examiner, Art Unit 1642